Citation Nr: 0506728	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  95-41 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for residuals of a low 
back injury.

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and E.W.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1969 to 
May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing at the RO 
in February 1996.  The issues presented were remanded by the 
Board in April 2001 and August 2003 for further development.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

As noted in the introduction, this case has been remanded on 
two prior occasions.  The most recent remand in August 2003 
included directions for VA examinations (to include fee basis 
examinations) to be conducted within 50 miles of the 
veteran's home (due to health restrictions).  

It appears that the RO attempted to locate medical care 
providers in the veteran's hometown, but were unable to find 
anyone willing to conduct the examinations.  It does not 
appear that the RO attempted to find any other medical care 
providers outside of the veteran's hometown but within 50 
miles of his hometown.  The RO has reported that the veteran 
indicated that he could not leave his hometown due to health 
restrictions.  However, in a communication received in 
September 2004, the veteran appears to deny that he told the 
RO that he could not leave his hometown.  He still maintains 
that he is willing to report for an examination within 50 
miles of his hometown.  The veteran's representative points 
to the veteran's letter and argues that the prior Board 
remand has not been fully complied with. 

The Board acknowledges the RO's efforts to assist the veteran 
and understands that the directions of the Board to 
accommodate the veteran's health restrictions will require 
specialized efforts by the RO to locate private medical 
providers and coordinate the examinations.  The Board also 
stresses to the veteran that the duty to assist him is not a 
one-way street and that his good-faith cooperation is 
essential.  Although the case has been remanded on two prior 
occasions, in view of the veteran's apparent willingness to 
report for medical examinations within a 50 mile radius, the 
case must be returned to comply with the prior remand 
instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate action 
to locate medical care providers within a 
50 mile radius of the veteran's hometown 
who are willing to conduct psychiatric 
and orthopedic examinations.  The RO 
should document its efforts in this 
regard.  If the RO is unable to find any 
medical care providers willing to conduct 
such examinations, it should clearly 
document that fact for the record.  

2.  If the RO is able to locate medical 
care providers within a 50 mile radius of 
the veteran's hometown who are willing to 
conduct psychiatric and orthopedic 
examinations, then it should have the 
veteran scheduled for such examinations.  
The veteran and his representative should 
be furnished a letter setting out the 
date, time, and location of the 
examinations.  If the veteran fails to 
report, then the record should be clearly 
documented to that effect.  

3.  The psychiatric and orthopedic 
examiners should be furnished the claims 
file, and they should review the claims 
file (to include service medical records 
and post-service medical record).  Any 
medically indicated special studies or 
tests should be accomplished.  All 
clinical and special test findings should 
be clearly reported.  

     a)  The psychiatric examiner should 
list all current psychiatric disorders 
found to be present.  As to each such 
disorder, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
medical probability) that such disorder 
is related to the veteran's active duty 
service.  If PTSD is found to be present, 
the examiner should offer an opinion as 
to the stressor(s) upon which such a 
diagnosis is based.  

     b)  The orthopedic examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that any current 
low back and right knee disorders are 
related to the veteran's active duty 
service.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If any issue remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board. 

The purpose of this remand is to ensure compliance with the 
Board's previous remand.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

